Citation Nr: 1628619	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for bilateral hearing loss.  At his request the Veteran was scheduled for a videoconference hearing on October 10, 2013.  An October 2013 telephone call and letter to the Veteran notified him that due to a federal government shutdown, his hearing was rescheduled for December 2013; a notation in the record indicates that he failed to appear for the hearing.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

In a June 2013 VA Form 646, the Veteran's representative asserted that the Veteran "has claimed his condition has worsened" since the most recent VA audiological examination in January 2010 (nearly 6 years ago).  In light of the Veteran's assertion of worsening (and the lengthy interval since January 2010), a remand for a contemporaneous audiological examination to evaluate the hearing loss is necessary.  

VA treatment records note that the Veteran's treatment included audiometric studies in November 2011, May 2012, and December 2014.  The reports of those studies; are not associated with the record.  Furthermore, the most recent records of VA treatment the Veteran has received for hearing loss are from September 2015.  Updated records of any VA evaluations and treatment the Veteran has received for hearing loss are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss, to specifically include the reports of audiometric studies conducted in November 2011, May 2012, and December 2014, and any updated audiology clinic records since September 2015.  

2. Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran a description of the impact his hearing loss has on daily living activities, and comment on the expected impact that the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion whether the Veteran"s reports of functional impairment are consistent with the level of hearing loss found).  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

